   CASE 0:20-cv-01302-WMW-DTS Document 31-3 Filed 06/08/20 Page 1 of 5
                                      EXHIBIT 3


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, and The             Court File No. 20-cv-01302-WMW-DTS
Communications Workers of America,
On behalf of themselves and other
similarly situated individuals,

              Plaintiffs,
       v.                                              DECLARATION OF MOLLY
                                                             HENNESSY-FISKE
City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo in his
individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and official
capacity, Minnesota State Patrol Colonel
Matthew Langer, in his individual and
official capacity; John Does 1-2, in their
individual and official capacities,

              Defendants.



      I, MOLLY HENNESSY-FISKE, state as follows:

      1.     I am a staff writer for the Los Angeles Times. I have worked for the Los

Angeles Times since 2006. As a Los Angeles Times reporter, I am a NewsGuild

member.

      2.     I was one of the members of the press covering the protests in honor of

George Floyd in Minneapolis, Minnesota. I was covering the protests on May 30, 2020.




                                             1
    CASE 0:20-cv-01302-WMW-DTS Document 31-3 Filed 06/08/20 Page 2 of 5
                                         EXHIBIT 3


       3.        On May 30, 2020, at approximately 8:30 p.m., Minneapolis police officers

and sheriffs’ deputies advanced on a group of peaceful protesters gathered at an

intersection outside of the Fifth Precinct.

       4.        Approximately two dozen officers appeared from behind a chain-link fence

opposite the protesters. They were in riot gear and had batons.

       5.        A young African American woman approached the police with her arms

raised. An officer sprayed her in the face with something that smelled like pepper spray.

The woman ran to seek help from fellow protesters.

       6.        A young African American man approached the officers, but another man

pulled him back into the main group.

       7.        The police retreated back behind the fence.

       8.        Moments later, a much larger contingent of officers in riot gear emerged to

block the street. Id.

       9.        When the officers blocked the street, I became stuck between the officers

and the protesters, with my back up against the transit center’s brick wall across the street

from the Fifth Precinct.

       10.       I was with a group of other reporters, cameramen, and photographers,

including my colleague, Carolyn Cole, a Los Angeles Times photographer. We were

wearing our press credentials. Carolyn Cole was wearing a flak jacket labeled “TV.”

       11.       The wall I was backed up against had small alcoves where we—our group

of members of the press—intended duck for cover as the police passed us and advanced

on protesters.


                                               2
    CASE 0:20-cv-01302-WMW-DTS Document 31-3 Filed 06/08/20 Page 3 of 5
                                         EXHIBIT 3


       12.    At this point, a state trooper announced through a bullhorn, “This is the

Minnesota State Patrol.” The trooper notified protesters that they were in violation of the

instituted curfew orders and should disperse.

       13.    I believed that the trooper was not talking to us, the press, as we were

considered exempt under the curfew order.

       14.    The officers started firing tear gas indiscriminately into the street.

       15.    We watched, keeping our cameras rolling. We expected the police to move

beyond us.

       16.    The officers did not pass. The officers turned, backed us up against the

brick wall of a transit building that is opposite the Fifth Precinct, and fired directly in our

direction.

       17.    I shouted, “We’re reporters!” I waved my notebook. I did this only an

arm’s length away from one of the officers in riot gear who advanced at us through the

smoke.

       18.    I did not hear the officer say anything, but kept firing.

       19.    Some of the other reporters piled on top of me against the wall, which, in

addition to the goggles and mask I was wearing, shielded me from the full effect of the

tear gas, though I was still hit with some.

       20.    I could hear that the officers were continuing to fire at us.

       21.    I realized we needed to run.

       22.    I shouted to the officers, “Where do we go?”

       23.    None of the officers responded.


                                               3
    CASE 0:20-cv-01302-WMW-DTS Document 31-3 Filed 06/08/20 Page 4 of 5
                                         EXHIBIT 3


       22.    We tried to move along the brick wall, but it was not clear to me where the

officers wanted our group of press to go.

       23.    The officers chased us along the wall, into a corner.

       24.    They continued firing on us.

       25.    I attempted to scale the brick wall. I heard Carolyn Cole, my photographer

colleague, call out, “Molly, I can’t see.”

       26.    I shouted to the officers, “Where do we go?”

       27.    The officers continued firing.

       28.    I saw a tear gas canister hit my leg. I later discovered that I had been hit at

least five times in the left leg. I believe I was shot with rubber bullets. I later saw that

the wounds to my leg were bleeding.

       29.    I could see blood covering the face mask of the photographer, Ed Ou, next

to me. He looked stunned. I heard another journalist tell Ed that he was injured.

       30.    I got cornered against another wall. I had to scale it, and I ran to the nearest

open door, which was a senior apartment complex.

       31.    A few fleeing protesters were in the complex vestibule similarly trying to

get away from police.

       32.    I cowered as I watched the officers outside the complex’s front window

chasing other people.

       33.    I called Carolyn Cole, who was at a neighbor’s house a few blocks away.

       34.    An 18-year-old protester sheltering in the senior complex with me gave me

a ride to the neighbor’s house where Carolyn Cole was. From there, the neighbor gave us


                                               4
    CASE 0:20-cv-01302-WMW-DTS Document 31-3 Filed 06/08/20 Page 5 of 5
                                        EXHIBIT 3


a ride to seek treatment. As we were leaving, we passed another group of police. The

officers filed a pellet gun at the car we were in, which left red paint on the car’s

passenger window.

         35.   We reached a suburb that was evidently affluent and had not been impacted

by the protests. There, police waved us right through.

         36.   I have covered protests involving police in Ferguson, Baton Rouge, Dallas,

and Los Angeles. I have covered the United States military in war zones, including Iraq

and Afghanistan. But I have never been fired at by police until my reporting in

Minnesota.



         I declare under penalty of perjury under the laws of United States of America

that the foregoing is true and correct to the best of my knowledge.



Dated:          June 7, 2020                              /s/Molly Hennessy-Fiske
                                                          Molly Hennessy-Fiske




                                              5
